DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the grounds that the applicant believes there to be no search burden for the additional inventions.  This is not found persuasive because as discussed in the restriction requirement, the two inventions pertain to separate methods which would require a separate field of search in the art because it would be necessary to search the different classes/subclasses and employ different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.
Claims 1-7 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites both extracting the dried plant in aqueous media in part (b) and lysing cells from the extracted plant to form a cell lysate in part (c) however does not continue to explain if there are any other steps that should be done with the extracted aqueous media, unless the extraction step is to extract out unwanted materials or if the steps are to occur simultaneously. If this step is not necessary for the composition then it appears to be extraneously included however if the aqueous extract is to be included with the composition at any point then there should properly be an additional limitation directing the reader to its use. Part (b) of the invention is confusing and further clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Immunoaffinity purification of alpha-momorharin from bitter melon seeds (Momordica charantia, J. Sep. Sci. 2011, 34, 3092-3098) and Gbodossou (from IDS, US20120009286).
Regarding claim 1-3, Yao teaches that ribosome-inactivating proteins (RIPs) are a family of plant proteins that are able to inactive ribosomes and stop protein biosynthesis. Currently, RIPs are divided into two groups: type 1 RIPs, consisting of a single chain peptide of 30 kDa, and type 2 RIPs, containing the A chain similar to type 1 RIPs and a slightly larger B chain (35 kDa), which has the properties of a lectin with binding specificity for sugars with the galactose structure. RIPs from bitter melon seeds (Momordica charantia) include M. charantia inhibitor (MCI), a-momorcharin (a-MMC), b-MMC, M. charantia lectin (MCL), g-MMC, d-MMC and MAP30. a-MMC belongs to type I RIP, which exhibits various biological and pharmacological activities such as RNA N-glycosidase activity, abortifacient activity, deoxyribonucleolytic activity and substrate-specific ribonucleolytic activity. More interestingly, its strong anti-tumor growth activity and anti-human immunodeficiency virus (HIV) function make it a potential drug candidate (see Introduction, page 3092). 
Yao teaches that a-MMC purification was traditionally accomplished in three steps: salt fractionation, ion exchange chromatography and molecular sieve chromatography. The process is cumbersome, time consuming and the products are often not pure enough. The use of immunoaffinity chromatography can simplify the process of a-MMC purification and significantly improve its uniformity and specificity.
Yao also teaches the elution of the bound protein (retentate) with an aqueous buffer (see 2.8 page 3094).

Gbodossou teaches the Momodica Balsamina extract is virolytic and virostatic and is used to treat and prevent Acquired Immunodeficiency Syndrome (AIDS) and variants thereof and that the leaf after being collected is dried naturally and reduced to a fine powder (which grinding to a powder would ultimately lyse the plant cells), the powder is macerated in water sterilized with methanol and passed through a filter (see abstract).
Gbodossou also teaches that the effects of the plant extract on the virus may include blocking of the protein of the envelope of the virus gp 120 or the dissolution of the lipids contained in the envelope of the virus (see page 2, first para.).
Yao and Gbodossou do not specifically teach the characteristic of protein stability at 100 degrees Celsius for 20 minutes or the amino acid sequence being that of SEQ ID NO: 1, however these appear to be characteristics of the protein already described in the art for preventing or reducing symptoms of HIV infection. The discovery of additional characteristics of an old invention does not necessarily make it a new invention. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In this case the discovery of the amino acid sequence or the stability of the protein. 
Although the cited references do not expressly teach the instantly claimed characteristics the reference teaches the same functionality and thus what appeared to one skilled in the art to be an equal equivalent and work in the same manner with an expectation of success.

There would have been a reasonable expectation of success in preventing or reducing symptoms of HIV infection because proteins of this size (30 kDa), from the Momordica genus have been taught in the prior art for doing so.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Immunoaffinity purification of alpha-momorharin from bitter melon seeds (Momordica charantia, J. Sep. Sci. 2011, 34, 3092-3098) and Gbodossou (from IDS, US20120009286) as applied to claims 1-3 above, and further in view of Yae (KR20130129159).
Yao and Gbodossou teach the method of preventing or reducing symptoms of HIV as previously discussed in the above rejection however do not specifically teach the protein composition in dried form or tablet, capsule or tea.
Yae’s general disclosure is to a method for manufacturing momordica charantia (see abstract).

Therefore it would have been obvious to use the different formulations as taught by Yae for the method taught by Yao and Gbodossou because these are commonly used formulations and have been described in the prior art with particularity to momordica. The administration of the proteins for preventing or reducing symptoms of HIV in a dried from, capsule, tablet or tea would have been obvious at the effective filing date.
There would have been a reasonable expectation of success in creating these formulations because they are routine and conventional and have been described previously.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655